DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Nakayama does not anticipate or disclose the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion, and the second coil portion is configured to attract the second movable yoke in response to whether power is applied to the second coil portion, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of [References] with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Nakayama teaches the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion (the first actuator is configured to produce an attraction force when a current is supplied to the first coil -see paragraph 93), and the second coil portion is configured to attract the second movable yoke in response to whether power is applied to the second coil portion (the second actuator is configured to produce an attraction force when a current is supplied to the second coil -see paragraph 94).
Applicant further alleges that Lee does not anticipate or disclose the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion, and the second coil portion is configured to attract the second movable yoke in response to whether power is applied to the second coil portion, the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of [References] with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Lee teaches the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion (para. 49), and the second coil portion is configured to attract the second movable yoke in response to whether power is applied to the second coil portion (para. 52).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US Pub. No. 2011/0317060).
Regarding claims 1-2, Nakayama teaches a camera module comprising:
a housing in which a lens module is accommodated (implicit); and
a shake correction portion including a first and second movable yokes (Fig. 1, items 3,4) mounted on the lens module and first and second coil portions (13,15) disposed to oppose the first and second movable yokes, respectively;
wherein the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion, and
wherein the second coil portion is configured to attract the second movable yoke in response to power is applied to the second coil portion;
wherein the first and second movable yokes are formed of a material magnetized by magnetic fields of the first and second coil portions (para. 97) [claim 2].
Claim(s) 1, 2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No. 20180299644).
Regarding claims 1, 2 and 12-14, Lee teaches a camera module comprising:
a housing in which a lens module is accommodated (111); and
a shake correction portion (133) including a first and second movable yokes (122b) mounted on the lens module and first and second coil portions (122a) disposed to oppose the first and second movable yokes, respectively;
wherein the first coil portion is configured to attract the first movable yoke in response to whether the power is applied to the first coil portion, and
wherein the second coil portion is configured to attract the second movable yoke in response to whether the power is applied to the second coil portion;
wherein the first and second movable yokes are formed of a material magnetized by magnetic fields of the first and second coil portions (the magnets 122b are configured to be magnetized by the magnetic fields of the first and second coils) [claim 2];
a carrier (131) accommodated in the housing;
wherein the carrier includes the lens module (134) and a frame (131) configured to guide the movement of the lens module; [claim 12];
	a first ball member (142) disposed between the carrier and the frame;
	a second ball member (143) is disposed between the frame and the lens module;
	wherein the first ball member is disposed to roll in a first axis direction so as to guide movement of the frame and the lens module in the first axis direction;
	wherein the second ball member is disposed to roll in a second axis direction so as to guide movement of the lens module in the second axis direction, and 
	wherein the first axis direction is perpendicular to an optical axis, and the second axis direction is perpendicular to the optical axis and the first direction [claim 13];
	a pulling magnet (121b) disposed in one of the carrier and the lens module; and 
	a pulling yoke (121a) is disposed in the other one of the carrier and the lens module;
	wherein the magnetic attractive force acts in an optical axis direction between the pulling magnet and the pulling yoke [claim 14].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Eromaki et al. (US Patent No. 8,041,201).
Regarding claim 3, Lee teaches all the claimed limitations except for the first coil portion and the second coil portions each includes two coils disposed in a direction perpendicular to an optical axis. Eromaki teaches a camera module comprises a first coil portion (60,62) and a second coil portion (64,66) each includes two coils disposed in a direction perpendicular to an optical axis. Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s first and second coil portions to include two coils each in order to improve the driving forces of the first and second actuators.
Regarding claim 4, Lee, as modified by Eromaki, teaches the invention as claimed in claim 4 above. Lee further teaches the first movable yoke and the second movable yoke are configured to move in a direction perpendicular to the optical axis, in response to power being individually applied to the first coil portion and the second coil portion (para. 51-52).
Regarding claim 5, Lee teaches all the claimed limitations except for the first coil portion includes a first coil and a second coil disposed along a first axis perpendicular to an optical axis, and the second coil portion includes a third coil and a fourth coil disposed along a second axis perpendicular to the optical axis and the first axis. Eromaki teaches a camera module comprises the first coil portion includes a first coil and a second coil (60,62) disposed along a first axis perpendicular to an optical axis, and the second coil portion includes a third coil and a fourth coil (64,66) disposed along a second axis perpendicular to the optical axis and the first axis. Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s first and second coil portions to include two coils each in order to improve the driving forces of the first and second actuators.
Regarding claim 6, Lee, as modified by Eromaki, teaches the invention as claimed in claim 5 above. Eromaki further teaches a portion of each of the first coil and the second coil is disposed to face the first movable yoke, and wherein a portion of each of the third coil and the fourth coil is disposed to face the second movable yoke (Fig. 10).
Regarding claim 7, Lee, as modified by Eromaki, the invention as claimed in claim 5 above. Eromaki further discloses a first plurality of yokes (106, 110) are disposed in positions corresponding to the first coil and the second coil on an external side of the first coil portion, and a second plurality of yokes (108, 112) are disposed in positions corresponding to the third coil and the four coil on an external side of the second coil portion.
Regarding claims 8-9, Lee, as modified by Eromaki, teaches all the claimed limitations except for the camera module is configured to detect a position of the lens module through changes in inductance of the first and second coils portions according to the movement of the first and second movable yokes, wherein an inductance value of the first coil and an inductance value of the second coil increase or decrease in opposite directions according to the movement of the first movable yoke, and wherein an inductance value of the third coil and an inductance value of the fourth coil increase or decrease in opposite directions according to the movement of the second movable yoke. Lee further teaches the camera module configured to detect a position of the lens module through changes in inductance of the coils, wherein an inductance value of the coils increase or decrease in opposite direction according to the movement of the yokes (para. 53). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a position detection method for each pair of coils as taught in order to facilitate an accurate detection of the current position of the lens module.
Regarding claim 10, Lee, as modified by Eromaki, teaches the invention as claimed in claim 5 above. Eromaki further teaches a length of the first movable yoke (108) in a direction of the first axis is shorter than a length of the first coil portion in the direction of the first axis; and a length of the second movable yoke (106) in a direction of the second axis is shorter than a length of the second coil portion in the direction of the second axis (Fig. 10).
Regarding claims 15 and 16, Lee teaches a camera module comprising:
	a carrier (131) in which a lens module (134) is accommodated;
	a housing (111) in which the lens module and the carrier are accommodated;
	a focus adjustment portion including a magnet (121b) disposed in the carrier and a coil (121a) disposed to face the magnet;
	 a shake correction portion including a first and second movable yokes (122b) mounted on the lens module and first and second coil portions (122a) disposed to face the first and second movable yokes, respectively,
	wherein the first and second movable yokes are formed of a material magnetized by magnetic fields of the first and second coil portions (magnets 122b are magnetized when a magnetic fields of the coils are present);
	wherein the first movable yoke is configured to move in two directions along a first axis perpendicular to the optical axis in response to a magnetic field of the first coil portion, and
	wherein the second movable yoke is configured to move in two directions along a second axis perpendicular to both the optical axis and the first axis in response to a magnetic field of the second coil portion.
	Lee does not specifically teach the first coil portion and the second portion each include two coils disposed in a direction perpendicular to the optical axis.
Eromaki teaches a camera module comprises a first coil portion (60,62) and a second coil portion (64,66) each includes two coils disposed in a direction perpendicular to an optical axis; wherein a portion of each of the first coil and the second coil is disposed to face the first movable yoke, and wherein a portion of each of the third coil and the fourth coil is disposed to face the second movable yoke (Fig. 10) [claim 16].
 Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s first and second coil portions to include two coils each in order to improve the driving forces of the first and second actuators.
Regarding claim 17, Lee, as modified by Eromaki, the invention as claimed in claim 15 above. Eromaki further discloses a first plurality of yokes (106, 110) are disposed in positions corresponding to the first coil and the second coil on an external side of the first coil portion, and a second plurality of yokes (108, 112) are disposed in positions corresponding to the third coil and the four coil on an external side of the second coil portion.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852